DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 – 10, 14, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kozhukhin et al. (US 2015/0254693).
Regarding claims 1 and 10, Kozhukhin et al. disclose a resource estimation system for an additive manufacturing device, the system comprising: 

a memory storing software (memory stores methods, codes, instructions, and programs, para 0094, 0100, 0102, 0103, and 0106) that, when executed by the at least one processor, 
receives part information including a part width, a part depth (referred to as size and dimensions, para 0064), a build plate area of the additive manufacturing device (referred to as blank, para 0064), a number of parts to be manufactured (referred to as specified quantity, para 0011) , a type of build material (raw material costs, para 0011), a part volume (specified volume of gears on the identified equipment, para 0008), a shape complexity value (shape selected from a group, para 0012), and a current cost (manufacturing costs, material costs, labor costs, overhead costs, energy costs…, para 0012, 0013), 
references a portion of the part information and determines a number of parts to be manufactured per manufacturing run based on the part width, the part depth, and the build plate area of the additive manufacturing device (para 0011, referred to as quantity of a batch, para 0017, 0019, and 0051, etc…), 
references a portion of the part information and determines a number of manufacturing runs based on the number of parts to be manufactured and the number of parts that can be manufactured per manufacturing run (para 0017, run cost estimations.  Referred to in para 0019 as batch quantity),
references a portion of the part information and estimates manufacturing time by referencing the part volume, referencing the build material, referencing a database including manufacturing speed information with regards to the type of build material, referencing the 
references a portion of the part information and determines a material cost based on the type of build material, the part volume, and the number of parts that can be manufactured per manufacturing run (see para 0008 – 0019),
references a portion of the part information and determines a utility cost based on the estimated manufacturing time and utilities to be used for manufacturing the part (para 0008 – 0019, energy costs), determines a capital cost that is proportionate to the cost of the additive manufacturing device based on the estimated manufacturing time and an operational lifetime of the additive manufacturing device (para 0056, wear/life information), determines an operation labor cost based on a setup time, a teardown time, and a labor rate (par a0008 – 0019, 0051, 0052, 0055, 0056, 0057, 0059, etc…), 
references a portion of the part information and determines a post processing cost based on the number of parts to be manufactured, the type of build material, and the shape complexity value (para 0008 – 0019), and 
determines a total cost per manufacturing run based on the material cost, utility cost, capital cost, operation labor cost, and post processing cost (para 0059, 0064, 0066 – 0068, 0075, 0076, 0080 and all aforementioned paragraphs above).

Regarding claims 2, 14 and 20, Kozhukhin et al. also disclose the system of claim 1, wherein the post processing cost is further based on a volume of material to be removed from each of the parts by milling (para 0013, 0058, 0073), a volume of material to be removed from 

Regarding claims 8 and 17, Kozhukhin et al. also disclose the system of claim 1, wherein the memory storing software that, when executed by the at least one processor further compares the total cost to the current cost (see para 0055, 0064, 0077, 0079, and 0080).

Regarding claims 9 and 18, Kozhukhin et al. also disclose the system of claim 8, wherein the memory storing software that, when executed by the at least one processor, further communicates the part information, the estimated manufacturing time, the number of parts that can be manufactured per manufacturing run, the number of manufacturing runs, the material cost, the utility cost, the capital cost, the operation labor cost, the post processing cost, the total cost, and the comparison information, to at least one computational device via a network (see para 0094, 0097, 0099 – 0102, and 0105).

Claim 19 is rejected based on grounds for the rejection of claims 1 and 8.

Allowable Subject Matter
Claims 3 – 7, 11 – 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the system/method as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 3 – 7, 11 – 13, 15 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           February 23, 2021